Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
2.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

4.	Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/447,806 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the claims of each application is the claims of the instant application are recited in “method” format while the claims of the ‘806 application are recited in “system” format.  However, the “system” claims of the ’806 application recite the same structural elements configured to execute the same functions as the method steps in the instant claims.  Therefore, the claims of the two applications overlap in scope, only differing in statutory class.
5.	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips, US Patent Application Publication No. 2014/0136223 in view of Miller, US Patent Application Publication No. 2019/0051411.
9.	As per claim 1, Phillips teaches a method comprising the steps of: receiving patient treatment information describing a patient’s medical condition and a patient’s possible discharge date from one or more hospital facilities (see paragraph 0015; entered data including condition of the patient; paragraph 0114; scheduled date and time of discharge provided); storing said patient treatment information in one or more of said plurality of non-transitory storage devices using said hardware data processor (see paragraph 0015; information is stored for future access); transmitting electronic communications to one or more hospital facilities about said patient treatment information stored in one or more of said plurality of non-transitory storage devices (see paragraph 0016; a variety of alerts and communications regarding the patient treatment information can be transmitted to a variety of entities and various facilities); determining, by said hardware data processor, if there is going to be a delay for nonmedical reasons in the discharge of said patient compared to the possible discharge date shown in the patient treatment information stored in said one or more of said plurality of non-transitory storage devices (see paragraph 0015; hospital discharge issues are flagged; as explained at paragraph 0117, discharge issues result in delays in discharge from anticipated discharge schedule); transmitting electronic communications to one or more hospital facilities about the delay for non-medical reasons in the discharge of said patient compared to the possible discharge date shown in the patient treatment 
10.	Phillips does not explicitly teach converting said patient treatment information into a standardized format. Miller teaches converting patient treatment information into a standardized data format using a hardware data processor coupled to a plurality of non-transitory storage devices and stor the data for analysis and access (see paragraph 0028).  Miller further teaches that the standardized data can be processed to provide alerts regarding patient discharge (see paragraph 0056).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add the information formatting of Miller to the method of Phillips with the motivation of facilitating uniform data analysis regardless of originating data sources (see paragraph 0030 of Miller) since the system of Phillips facilitations communication between a plurality of different healthcare facilities involved in the care of each patient (see abstract of Phillips).

13.	As per claim 3, Phillips and Miller teaches the method of claim 2 as described above.  Phillips further teaches storing said modified patient treatment information in one or more of said plurality of non-transitory storage devices using said hardware data processor if, as determined by said hardware data processor, that there is a sufficient difference in the modified patient information compared to the patient information stored in said plurality of non-transitory storage devices (see paragraph 0044; since data is constantly updated and stored, this teaching is encompassed by the alternative “if there is a sufficient difference…”).  As noted above, Phillips does not explicitly teach converting patient treatment information to a standardized data format.  Miller further teaches converting modified patient treatment information into said standardized data format using said hardware data processor coupled to said plurality of non-transitory storage devices (see paragraph 0034).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add the information formatting of Miller to the method of Phillips for the reasons given above with respect to claim 1.

15.	As per claim 5, Phillips and Miller teaches the method of claim 1 as described above. Phillips further teaches storing said modified patient treatment information in one or more of said plurality of non-transitory storage devices using said hardware data processor if, as determined by said hardware data processor, that there is a sufficient difference in the modified patient information compared to the patient information stored in said plurality of non-transitory storage devices (see paragraph 0044; since data is constantly updated and stored, this teaching is encompassed by the alternative “if there is a sufficient difference…”); transmitting electronic communications to one or more hospital facilities about said modified patient treatment information stored in one or more of said plurality of non-transitory storage devices (see paragraph 0044). As noted above, Phillips does not explicitly teach converting patient treatment information to a standardized data format.  Miller further teaches converting modified patient treatment information into said standardized data format using said hardware data processor coupled to said plurality of non-transitory storage devices if, as determined by said hardware data processor, that there is a sufficient difference in the modified patient information compared to the patient information stored in said plurality of non-transitory storage devices (see paragraph 0034; i.e. standardization is performed to ensure consistency between EMR systems; for example if there is 
16.	As per claim 6, Phillips and Miller teaches the method of claim 5 as described above. Phillips further teaches determining, by said hardware data processor, if there is going to be a delay for nonmedical reasons in the discharge of said patient compared to the updated possible discharge date shown in the modified patient treatment information stored in said one or more of said plurality of non-transitory storage devices see paragraph 0103; case management system tracks discharge delays and constantly updates patient’s projected discharge schedule); and, transmitting electronic communications to one or more hospital facilities about the delay for non-medical reasons in the discharge of said patient compared to the updated possible discharge date shown in the modified patient treatment information stored in said one or more of said plurality of non-transitory storage devices including a description of the reason for said nonmedical delay in the discharge of said patient (see paragraphs 0015 and 0117; facilities are notified of discharge issues causing delays.  For example, insurance issues could be provided as a reason – paragraph 0112).
17.	As per claim 7, Phillips and Miller teaches the method of claim 1 as described above. Phillips further teaches determining, by said hardware data processor, if there is going to be a delay for nonmedical reasons in the discharge of said patient compared to the updated possible discharge date shown in the modified patient treatment information stored in said one or more of said plurality of non-transitory storage devices see paragraph 0103; case management system tracks discharge delays and constantly updates patient’s projected discharge schedule); and, transmitting electronic communications to one or more hospital facilities about the delay for non-medical reasons in the discharge of said patient compared to the updated possible discharge date shown in the modified 
18.	Claims 8-21 recite different combinations of the steps already addressed in claims 1-7. Therefore, claims 8-21 are rejected for substantially similar reasons as set forth above.


Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Melvin, European Patent Application Publication No. 3340249, discloses an interface for tracking and displaying patient healthcare workflow data including discharge and transfer information.
Terry, US Patent Application Publication No. 2019/0307405, discloses converting messages and data, including discharge-related information, received from various healthcare sources into a standardized format.
Schuck, US Patent Application Publication No. 2019/0155990, discloses tracking delays in patient discharge.
Slepian, US Patent Application Publication No. 2018/0226141, discloses identifying projected patient discharge delays and generating alerts.
Gabriel, Use of a daily discharge goals checklist for timely discharge and patient satisfaction, discloses tracking patient workflow to avoid delays in discharge.


20.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
21.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
22.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626